NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

  ARCTIC SLOPE NATIVE ASSOCIATION, LTD.,
                Appellant,
                            v.
KATHLEEN SEBELIUS, SECRETARY OF HEALTH
         AND HUMAN SERVICES,
                Appellee.
               __________________________

                       2010-1013
               __________________________

    Appeal from the Civilian Board of Contract Appeals in
case nos. 294-ISDA, 295-ISDA, 296-ISDA, and 297-ISDA,
Administrative Judges Candida S. Steel and Jeri Kaylene
Somers.
               __________________________

    Before LOURIE, BRYSON, and DYK, Circuit Judges.
DYK, Circuit Judge.
                         ORDER
    This case returns to us on remand from the Supreme
Court “for further consideration in light of Salazar v.
Ramah Navajo Chapter, 567 U.S. ___ (2012).” Arctic
Slope Native Ass’n v. Sebelius, No. 11-83, 2012 WL
2368663, at *1 (June 25, 2012). We agree with the parties
that under Ramah Navajo, the government must pay
Arctic Slope Native Association’s (“ASNA”) contract
support costs shortfall for fiscal years 1999 and 2000, and
ARCTIC SLOPE   v. HHS                                     2


that all that remains is for the Civilian Board of Contract
Appeals (“Board”) to calculate the costs to which ASNA is
entitled. Accordingly, we remand to the Board for that
purpose.
                             I
     As described more fully in our previous opinion, Arctic
Slope Native Association v. Sebelius, 629 F.3d 1296, 1298-
99 (Fed. Cir. 2010), the Indian Self-Determination Act
(“ISDA”), Pub. L. No. 93-638, 88 Stat. 2203 (codified at 25
U.S.C. §§ 450-450n), as amended in 1994, authorizes the
Secretaries of the Department of the Interior and the
Department of Health and Human Services to enter into
self-determination contracts with tribes, pursuant to
which the tribes supply services, such as health, law
enforcement, and education, that the government might
otherwise provide. The ISDA and the self-determination
contracts require that the appropriate Secretary pay the
tribal contractors’ indirect costs of providing the con-
tracted services, including what are referred to as “con-
tract support costs.” However, under both the ISDA and
the self-determination contracts, the Secretary’s obliga-
tion to pay contract support costs is “subject to the avail-
ability of appropriations.”        25 U.S.C. § 450j-1(b).
Additionally, under the ISDA, “the Secretary is not re-
quired to reduce funding for programs, projects, or activi-
ties serving a tribe to make funds available to another
tribe or tribal organization.” Id.
     This case involves the question of whether the Secre-
tary of Health and Human Services is required to pay the
full amount of contract support costs incurred by ASNA in
fiscal years 1999 and 2000 when Congress did not appro-
priate sufficient funds to pay in full the aggregate amount
of contract support costs incurred by all contracting tribes
in those years. When the case was previously before this
court, we held that because of an explicit statutory cap on
funds available to pay contract support costs in the rele-
3                                       ARCTIC SLOPE   v. HHS


vant years and because of the restriction in the ISDA on
reallocating funds from one tribe to another, “ASNA [was]
not entitled to payment of its [contract support costs]
shortfall for fiscal years 1999 and 2000.” Arctic Slope, 629
F.3d at 1306.
    Subsequent to our decision in Arctic Slope, the Su-
preme Court decided Ramah Navajo. In Ramah Navajo,
several tribes brought suit against the Secretary of the
Interior, alleging that the Secretary failed to pay the full
amount of contract support costs required under the
tribes’ self-determination contracts for fiscal years 1994
through 2001. The Supreme Court held that in accor-
dance with ordinary government contracting principles
the Secretary was required to pay all the contract support
costs for the 1994-2001 contracts, even if the congres-
sional appropriation for such costs was insufficient to pay
the contract support costs for all the contracts, so long as
the appropriation was sufficient to cover the costs for each
individual tribe’s contract. 132 S. Ct. 2181, 2186 (2012).
It explained that
    [o]nce “Congress has appropriated sufficient le-
    gally unrestricted funds to pay the contracts at is-
    sue, the Government normally cannot back out of
    a promise to pay on grounds of insufficient appro-
    priations, even if the contract uses language such
    as ‘subject to the availability of appropriations,’
    and even if an agency’s total lump-sum appropria-
    tion is insufficient to pay all the contracts the
    agency has made.”
Id. at 2190 (quoting Cherokee Nation of Okla. v. Leavitt,
543 U.S. 631, 637 (2005)).
    After Ramah Navajo, the Supreme Court granted a
petition for writ of certiorari in Arctic Slope, vacated our
previous judgment, and remanded the case to us for
further consideration in light of Ramah Navajo. Arctic
Slope, 2012 WL 2368663, at *1. We sought further brief-
ARCTIC SLOPE   v. HHS                                     4


ing from the parties “addressing whether the Supreme
Court’s opinion in Salazar establishes that the govern-
ment is liable for Arctic Slope Native Association’s con-
tract support costs for fiscal years 1999 and 2000, and
that all that remains for us to do is remand to the Civilian
Board of Contract Appeals for a calculation of damages.”
Order, Arctic Slope Native Ass’n v. Sebelius, No. 2010-
1013, slip op. at 1-2 (Aug. 3, 2012). Both parties submit-
ted additional briefs and agreed that Ramah Navajo
establishes the government’s liability. They also agreed
that all that remains is the calculation of damages by the
Board. Gov’t Supplemental Br. at 1 (“The Government
agrees that all that remains for this Court to do is remand
to the [Board] for a calculation of the contract support
costs to which [ASNA] is entitled.”); ASNA Supplemental
Br. at 1 (“Appellant . . . agrees that the Salazar Opinion
establishes the government’s liability for ASNA’s con-
tracts support costs, and that all that remains is the
calculation of damages before the [Board].”). We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(10).
    We agree that the Supreme Court’s decision in
Ramah Navajo is controlling and that the Secretary is
obligated to pay all of the disputed contract support costs
for fiscal years 1999 and 2000. In both Ramah Navajo
and the present case, the tribes entered into self-
determination contracts based on the same model con-
tract provided for in ISDA. See 25 U.S.C. § 450l(c). Both
the contracts at issue in Ramah Navajo and the contract
with ASNA at issue here provided that “[s]ubject to the
availability of appropriations, the Secretary shall make
available to the Contractor the total amount specified in
the annual funding agreement.”            Id.    All self-
determination contracts were entered into pursuant to
and under the limitations established by the same statu-
tory authority—the ISDA. Furthermore, the years in
question here (1999 and 2000) were also at issue in
Ramah Navajo, which addressed Congress’s appropria-
5                                      ARCTIC SLOPE   v. HHS


tions for contract support costs in all years between 1994
and 2001. Although Ramah Navajo dealt with appropria-
tions to the Bureau of Indian Affairs and this case con-
cerns appropriations to the Indian Health Service under
the Department of Health and Human Services, in both
years the appropriations were made in the same Act, see
Consolidated Appropriations Act, 2000, Pub. L. No. 106-
113, 113 Stat. 1501 (1999); Omnibus Consolidated &
Emergency Supplemental Appropriations Act, 1999, Pub.
L. No. 105-277, 112 Stat. 2681, and used essentially
identical language, see, e.g., Consolidated Appropriations
Act, 2000, Pub. L. No. 106-113 (stating, with respect to
the Department of Health and Human Services, that “not
to exceed $228,781,000 shall be for payments to tribes and
tribal organizations for contract or grant support costs,”
and, with respect to the Bureau of Indian Affairs, that
“not to exceed $120,229,000 shall be available for pay-
ments to tribes and tribal organizations for contract
support costs”). We see no reason why the two cases
should be treated differently.
                            II
    The parties have indicated an interest in settling this
case using this court’s mediator and request that we
retain jurisdiction for a six month period. See ASNA
Supplemental Br. at 2 (“ANSA is also of the view than an
abatement of this appeal for a period of 6 months would
facilitate settlement of this matter. Counsel for the
parties have already begun to explore settlement, and the
parties agree that additional time is necessary for these
discussions to move forward. During this time, the par-
ties would also be able to consider whether to employ the
services of the Circuit Mediator.”); Gov’t Supplemental Br.
at 2 (“The Government agrees that the parties should
attempt to negotiate a resolution and that it would be
appropriate to attempt to do so prior to remand to the
board. The Government requests that the Court stay this
matter for six months pending negotiations between the
ARCTIC SLOPE   v. HHS                                     6


parties.”). We think that it is not necessary or appropri-
ate to retain jurisdiction over this case in order to assist
settlement, and a remand is not inconsistent with a
mediated resolution. This court authorizes its mediator to
assist the parties in achieving a mediated settlement after
the remand.
   IT IS ORDERED THAT:
   (1) The Secretary is obligated to pay all of ASNA’s
contract support costs for fiscal years 1999 and 2000.
    (2) This case is remanded to the Civilian Board of Con-
tract Appeals for a calculation of the damages to which
ASNA is entitled.


                                    FOR THE COURT



   August 22, 2012                  /s/ Timothy B. Dyk
       Date                         Timothy B. Dyk
                                    Circuit Judge

   cc: Lloyd B. Miller, Esq.
       Michael N. O’Connell, Esq.